t c memo united_states tax_court james k roberts petitioner v commissioner of internal revenue respondent docket no filed date the issues for decision are whether petitioner failed to report certain items of gross_income whether he is entitled to certain disallowed schedule c and schedule a deductions and whether he is liable for certain additions to tax held except for one item p has failed to prove that the income items in dispute were not gross_income to him held further p is not entitled to any of the disputed deductions disallowed by r held further r’s determination of the disputed addition_to_tax under sec_6651 i r c is sustained held further r’s determination of additions to tax under sec_6653 i r c is sustained held further r’s determination of additions to tax under sec_6661 i r c is sustained samuel g weiss for petitioner jody tancer and mark a ericson for respondent memorandum opinion halpern judge by notice_of_deficiency dated date the notice_of_deficiency respondent determined deficiencies in income_tax and additions to tax as follows year deficiency sec_6651 sec_6653 or a a a b sec additions to tax dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number --- of interest due on dollar_figure of interest due on dollar_figure --- sec_6661 dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure each of the parties has conceded certain issues and the parties have agreed to the resolution of certain other issues the issues remaining for decision are whether petitioner failed to report certain items of gross_income whether he is entitled to certain disallowed schedule c and schedule a deductions and whether he is liable for certain remaining additions to tax the parties have stipulated numerous facts which we so find the stipulations of fact filed by the parties and attached exhibits are incorporated herein by this reference although the issues remaining for decision are principally factual we need find few facts in addition to those stipulated by the parties accordingly we have not divided our report into two sections one comprising our findings_of_fact and the other setting forth our opinion the additional findings we must make are contained in the discussion that follows after setting forth certain background information we shall address the adjustments made by respondent that remain in dispute and the additions to tax that remain in dispute petitioner bears the burden_of_proof on all questions of fact rule a i background petitioner resided in huntington new york at the time the petition in this case was filed during petitioner was employed as an automobile salesman by two different automobile dealerships sports imports inc sports imports and rallye motors inc rallye motors petitioner was unemployed from approximately date when his employment by sports imports ended until date when his employment by rallye motors began during and petitioner was employed as an automobile salesman by rallye motors during and petitioner owned a horse racing and breeding business petitioner is a frequent gambler for all of the years in issue petitioner made his return of federal_income_tax on the basis of a calendar_year petitioner filed his federal_income_tax return on date ii disputed adjustments a unreported income in her notice_of_deficiency respondent made adjustments increasing petitioner's gross_income for and on account of certain unexplained bank_deposits and cash transactions petitioner does not dispute that the bank_deposits in question were made to accounts owned by him or that he received the cash items in question he claims however that virtually all of those items were either loan repayments or redeposits of cash carried around by petitioner on his person and thus not items of gross_income we shall address the items in question year by year during petitioner owned a bank account at north fork bank and trust co southampton new york north fork account no the north fork account on the dates and in the amounts indicated petitioner made the following deposits to the north fork account date amount dollar_figure big_number big_number total dollar_figure on date petitioner also deposited a check in the amount of dollar_figure to the north fork account that check is dated date and was received from john ballis racing account a bank deposit is prima facie evidence of income and respondent need not prove a likely source of that income 87_tc_74 petitioner seeks to rebut the presumption of income that arises from the evidence of bank_deposits by arguing that the deposits in question for were loan repayments or petitioner's own cash the dollar_figure in deposits to north fork bank represents loan repayments or redeposits of petitioner's own cash the dollar_figure check from the john baylis sic racing account is not unreported income but rather is a repayment of a loan by mr baylis sic petitioner has failed to persuade us that any of the deposits in question represent either loan repayments or redeposits the only evidence that those deposits represent loan repayments or redeposits is petitioner's testimony to that effect we did not however find petitioner to be a reliable witness for example with respect to the dollar_figure deposited to the north fork account on date petitioner testified that he could not specifically remember that deposit but that he assumed that it was a partial repayment of dollar_figure that he had lent to one robert libutti libutti because it was deposited into my checking account with respect to a deposit of dollar_figure made on date to the north fork account petitioner testified that he could not remember whether it was a partial repayment of the dollar_figure that he testified he lent to libutti or a redeposit of a portion of the dollar_figure that he had deposited on date and then withdrew the fact that it's deposited as such is indicative that it is from mr libutty sic petitioner did not corroborate his testimony as to loan repayments with written evidence of any loans moreover he provided no supporting testimony he neither called libutti or john ballis to testify nor showed that they were unavailable to testify if petitioner had made loans to them and received repayments from them in they could have testified to that effect we infer from their failure to testify that their testimony would have been negative to petitioner 886_f2d_1237 9th cir affg 89_tc_1063 6_tc_1158 affd 162_f2d_513 10th cir we accord no weight to petitioner's testimony that the deposits were either loan repayments or redeposits of petitioner's own cash petitioner has failed to rebut the presumption that the deposits represented items of gross_income therefore we sustain respondent's determination_of_a_deficiency as it relates to such items during petitioner continued to own the north fork account on the dates and in the amounts indicated petitioner made the following deposits to the north fork account date amount dollar_figure big_number big_number total big_number during petitioner owned a bank account at astoria federal savings glen cove new york account no the astoria account on the dates and in the amounts indicated petitioner made the following deposits to the astoria account date amount total dollar_figure big_number big_number on date north fork received dollar_figure in cash from petitioner in partial consideration for the issuance of a cashier’s check to petitioner on both june and date trump plaza hotel and casino atlantic city new jersey trump received chips in the amount of dollar_figure in partial repayment of a loan of dollar_figure made to petitioner on date with respect to the deposit of dollar_figure to the north fork account on date as related above petitioner could not remember whether that deposit was a partial repayment of the dollar_figure that he testified that he lent to libutti or a redeposit of a previous withdrawal with respect to the deposit of dollar_figure to the north fork account on date petitioner testified that he had no specific recollection of that deposit although it could be another partial repayment from libutti with respect to the deposit of dollar_figure to the north fork account on date petitioner testified that he had no recollection as to its nature by his testimony petitioner did not convince us that the north fork deposits were either loan repayments or redeposits petitioner has not directed us to any testimony or other evidence with respect to the source of the deposit of dollar_figure to the astoria account on date or the payment of dollar_figure to north fork on date petitioner has failed to convince us that either item is either a loan repayment or a redeposit of a previously withdrawn sum petitioner has convinced us however that the deposit of dollar_figure to the astoria account on date is the redeposit of dollar_figure withdrawn from the north fork account and we so find with respect to all of the deposits to the north fork account the date deposit to the astoria account and the date payment to north fork petitioner has failed to rebut the presumption that such items represented items of gross_income see tokarski v commissioner supra pincite therefore we sustain respondent’s determination_of_a_deficiency as it relates to such items we sustain no deficiency with respect to the deposit of dollar_figure to the astoria account on date petitioner’s position with respect to the june and date chip payments to trump is unclear in her notice_of_deficiency respondent included those items as unreported income and described them as unexplained advances - libutti petitioner testified that the chip payments which repaid a loan made to petitioner by trump were made by libutti on brief petitioner argues that the transactions do not evidence unreported income because there is no allegation of unreported gambling winnings petitioner’s argument is somewhat beside the point these are not items that result from a reconstruction of petitioner’s income where there is no evidence that petitioner actually received anything during the period at issue if this were such a situation then petitioner might argue that until respondent links petitioner to an income-producing activity petitioner does not have the burden of proving he had no income see 649_f2d_152 2d cir affg in part revg in part and remanding in part 74_tc_260 we would follow llorente because it is likely that any appeal in this case will be to the second circuit_court of appeals see 54_tc_742 affd 445_f2d_985 10th cir 73_tc_394 this however is not a situation where there is no evidence of any receipts petitioner as much as concedes that libutti paid a debt on his behalf moreover there is no question that a taxpayer can realize income when another pays his debt see eg 279_us_716 the discharge by a third person of an obligation to him is equivalent to receipt by the person taxed respondent bears no burden here to show a taxable source for the payments made on petitioner’s behalf by libutti tokarski v commissioner t c pincite petitioner bears the burden of proving facts from which we could draw the conclusion that the payments in question did not constitute gross_income to petitioner that petitioner has failed to do petitioner having failed to carry his burden_of_proof we sustain respondent’s determination to the extent attributable to the dollar_figure in payments made to trump by libutti on petitioner’s behalf during petitioner owned a bank account at chase manhattan bank roslyn new york account no the chase account on date petitioner deposited to the chase account a check in the amount of dollar_figure received from cutlass reality syndication cutlass the check is annotated for phone petitioner testified that the check was to reimburse him for having a cellular phone installed in an automobile purchased by cutlass a customer of rallye motors petitioner testified that in it was hard to find the specific type of phone that cutlass wanted he knew where to get one cutlass gave him a check for the approximate amount of the phone and he got cutlass the phone petitioner’s testimony was uncorroborated petitioner provided no receipt for his purchase of a phone nor did he provide any evidence of the work to install the phone moreover petitioner neither called anyone from cutlass to testify nor explained his failure to do so we infer from those failures that any testimony from cutlass would have been negative to petitioner mckay v commissioner f 2d pincite wichita terminal elevator co v commissioner t c pincite petitioner has failed to prove that the dollar_figure deposit to the chase account was a reimbursement for an amount expended on account of rallye and we so find the deposit remains unexplained and thus is an item_of_gross_income to petitioner tokarski v commissioner t c pincite accordingly we sustain respondent's determination_of_a_deficiency as it relates to that item b schedule a deduction sec_1 a interest in her notice_of_deficiency respondent included an adjustment disallowing an interest_deduction in the amount of dollar_figure although petitioner has assigned error with respect to that adjustment petitioner has failed to address that adjustment on brief therefore we conclude that petitioner has abandoned the interest issue and we sustain so much of respondent’s determination as relates thereto see 22_tc_1146 holding against the taxpayer with respect to an issue because among other things the taxpayer did not press the issue on brief affd 230_f2d_603 2d cir 22_tc_593 petitioners in their brief do not argue anything about the issue and although they do not expressly abandon the issue we presume they no longer press it b contribution in her notice_of_deficiency respondent included an adjustment disallowing a charitable_contribution_deduction in the amount of dollar_figure that amount is reflected as a cash contribution on schedule a itemized_deductions attached to petitioner’s form_1040 u s individual_income_tax_return petitioner testified that he had no specific recollection of cash contributions except for change he put into a collection cup when he purchased his morning coffee petitioner has failed to convince us that he made a charitable_contribution in cash of dollar_figure or indeed that he made any charitable_contributions of cash during petitioner has failed to carry his burden_of_proof on this issue and we sustain so much of respondent’s determination as relates thereto a contribution in her notice_of_deficiency respondent included an adjustment disallowing a charitable_contribution_deduction in the amount of dollar_figure that amount is reflected as a cash contribution on schedule a itemized_deductions attached to petitioner’s form_1040 u s individual_income_tax_return petitioner’s testimony with respect to cash contributions was the same for as it was for petitioner has failed to convince us that he made a charitable_contribution in cash of dollar_figure or indeed that he made any charitable_contributions of cash during beyond what already has been allowed by respondent petitioner has failed to carry his burden_of_proof on this issue and we sustain so much of respondent’s determination as relates thereto b miscellaneous deductions in her notice_of_deficiency respondent included an adjustment disallowing a miscellaneous deduction in the amount of dollar_figure petitioner testified that during his employment at rallye motors he incurred expenses incident to that employment for which he did not feel it was proper to claim reimbursement petitioner has provided no detail of any expenses he may have incurred petitioner has failed to convince us that during he incurred any unreimbursed business-related expenses petitioner has failed to carry his burden_of_proof on this issue and we sustain so much of respondent’s determination as relates thereto schedule c deductions in her notice_of_deficiency respondent included adjustments disallowing schedule c expenses for and in the amounts of dollar_figure and dollar_figure respectively after taking into account concessions by the parties only the following expenses remain in dispute dollar_figure dollar_figure car truck due sec_122 office rent utilities big_number big_number supplie sec_263 those expenses were claimed by petitioner on schedules c profit or loss from business attached to petitioner’s form sec_1040 for and respectively those schedules c identify the trade_or_business in question as horse racing and breeding respondent has allowed substantial amounts as deductions in connection with petitioner’s horse racing and breeding business petitioner has not convinced us that he incurred deductible expenses beyond what respondent already has allowed for instance in support of the disputed car and truck expense for petitioner introduced into evidence a dollar_figure invoice for the installation of a car phone in a new mercedes automobile petitioner has failed to convince us that that expense did not have substantial if not exclusive personal attributes he has failed to convince us that his car and truck expense related to a vehicle used in his business also he has failed to provide any detail or supporting documents concerning the category office rent utilities he testified that the category dues included magazine subscriptions petitioner has not proven that any of the disallowed expenses were incurred in connection with his business of horse racing and breeding accordingly we sustain so much of respondent’s determination as relates thereto iii disputed additions to tax a failure to file--1987 by her notice_of_deficiency respondent determined an addition_to_tax against petitioner under sec_6651 for sec_6651 provides that in the case of a failure_to_file an income_tax return by the due_date there shall be imposed an addition_to_tax for such failure of percent of the amount of tax reduced by timely payments and credits under sec_6651 for each month or portion thereof during which the failure continues not exceeding percent in the aggregate unless such failure is due to reasonable_cause and not due to willful neglect although petitioner assigned error to that determination petitioner has failed to propose any findings_of_fact with respect thereto or advance any arguments in support of that assignment petitioner is a calender-year taxpayer petitioner’s return was filed on date which is prima facie untimely see sec_6072 petitioner has failed to prove that his untimely return was due to reasonable_cause and not due to willful neglect respondent’s determination of an addition_to_tax under sec_6651 for is sustained b negligence by her notice_of_deficiency respondent determined additions to tax against petitioner for negligence for all of the years in issue sec_6653 imposes one or more additions to tax where an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations hereafter without distinction negligence sec_6653 for returns due in and sec_6653 for returns due in and impose an addition_to_tax equal to percent of the entire underpayment if any portion of such underpayment is due to negligence sec_6653 for returns due in and imposes an addition_to_tax equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment due to negligence negligence is lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 although petitioner assigned error to respondent’s determinations of additions to tax for negligence petitioner has failed to propose any findings_of_fact with respect thereto or advance any persuasive arguments in support of that assignment on brief petitioner simply states the statutory addition will apply only if petitioner is shown to be negligent or in intentional disregard and clearly that is not the case with petitioner petitioner has the burden of proving that he was not negligent rule a he has failed to carry that burden respondent’s determinations of additions to tax under sec_6653 are sustained except to the extent necessary to reflect concessions or agreements of the parties c substantial_understatement by her notice_of_deficiency respondent has determined additions to tax under sec_6661 for all of the years in issue for returns due before date sec_6661 provides for an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement an understatement is substantial when the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown or dollar_figure the understatement is reduced to the extent that the taxpayer has adequately disclosed his or her position or has substantial_authority for the tax treatment of an item sec_6661 sec_1 a income_tax regs petitioner has averred no facts in support of his assignment that respondent erred in determining an addition_to_tax under sec_6661 moreover on brief petitioner makes no argument disputing respondent's sec_6661 determinations except petitioner believes that the understatement penalty will not apply when the understatement amount is recalculated because of concessions and settled issues we cannot determine whether petitioner’s understatements are substantial we sustain respondent’s determinations of additions to tax under sec_6661 to the extent that petitioner’s understatements are substantial for no year has petitioner proven that he adequately disclosed his position or has substantial_authority for the tax treatment of an item decision will be entered under rule
